           Case 5:16-cr-00119-R Document 1777 Filed 01/15/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                               )
                                                        )
                           Plaintiff,                   )
                                                        )
v.                                                      )        Case No. CR-16-119-R
                                                        )
                                                        )
NIKO DEANDRE DAVIS,                                     )
                                                        )
                          Defendant.                    )

                                                   ORDER

        Before the Court is Defendant Niko Deandre Davis’s (“Defendant”) pro se Motion

for Reconsideration, Doc. No. 1757, which the Court construes as Defendant’s second

motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A).1 The

Government responded in opposition. Doc. No. 1760. The Court finds as follows.

        Defendant is currently serving an 84-month sentence of imprisonment after pleading

guilty to one count of distribution of heroin, in violation of 21 U.S.C. § 841(a)(1). See Doc.

No. 1179. Defendant is scheduled for release June 29, 2022, according to the Bureau of

Prisons (“BOP”) inmate locator. The Court grants Defendant’s motion liberal construction

in light of his pro se status. See Haines v. Kerner, 404 U.S. 519, 520 (1972).

        It is well-settled that “[a] district court is authorized to modify a [d]efendant’s

sentence only in specified instances where Congress has expressly granted the court

jurisdiction to do so.” United States v. Keith, No. CR-16-62-D, 2019 WL 6617403, *1


1
 The Defendant also filed two “Declarations”, which the Court included in its review of Defendant’s motion. Doc.
Nos. 1758, 1766.
         Case 5:16-cr-00119-R Document 1777 Filed 01/15/21 Page 2 of 3




(W.D. Okla. Dec. 5, 2019) (quoting United States v. Blackwell, 81 F.3d 945, 947 (10th Cir.

1996)). Prior to the passage of the First Step Act (the “Act”), only the Director of the BOP

could seek compassionate release under 18 U.S.C. § 3582(c). The Act, passed in December

of 2018, enables defendants to seek modification of a term of imprisonment directly from

the Court in the event the Bureau of Prisons, via the warden, declines to file such a motion.

See 18 U.S.C. § 3582(c)(1)(A).

       Under the Act, a defendant may file a motion seeking compassionate release from

custody, however, first he must have “fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on [his] behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier….”

18 U.S.C. § 3582(c)(1)(A) (emphasis added). Unless a defendant meets this exhaustion

requirement, the court lacks jurisdiction to modify the sentence or grant relief. United

States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express

statutory authorization, a court lacks jurisdiction to modify a sentence). The Court has

determined that exhaustion is mandatory and not subject to waiver. United States v. Heath,

No. CR-13-102 SLP, 2020 WL 1957916 (W.D. Okla. Apr. 23, 2020).

       Here, Defendant argues that he satisfied the statute’s exhaustion requirement

because he “sent a request email to the warden on 06/26/2020 and had also made a follow-

up request through email on 07/05/20 and has not received a result.” Doc. No. 1757, p. 10.

Accordingly, Defendant reasons, 30 days have passed since he submitted his emails and

thus, “his request is ripe for consideration by the Court.” Id. However, the Defendant fails

to recognize that the 30-day period commences upon the “receipt of such request by the

                                             2
          Case 5:16-cr-00119-R Document 1777 Filed 01/15/21 Page 3 of 3




warden...”. 18 U.S.C. § 3582(c)(1)(A) (emphasis added). Defendant’s motion does not

indicate that the warden ever received Defendant’s request, as the statute requires. Further,

there is no indication that the warden received a request from the Defendant in the BOP’s

databases. Doc. Nos. 1760-1, 1760-2. Thus, the Court cannot verify that the warden ever

received Defendant’s request, and therefore, the statute’s requirements are not met.

       Accordingly, the Court does not have jurisdiction to consider Defendant’s request

for compassionate relief. See, e.g., United States v. Gonzalez, No. 18-CR-00130-PAB,

2020 WL 1905071, at *1 (D. Colo. Apr. 17, 2020) (explaining that the judiciary lacks

“power to craft an exception” to 3582(c)(1)(A)’s exhaustion requirement and because

defendant’s motion failed to indicate that the warden responded to the administrative

request or that 30 days lapsed from the warden’s receipt of such request, the motion was

dismissed for lack of jurisdiction).

       Therefore, Defendant’s request for compassionate release is hereby DISMISSED

for lack of jurisdiction.

       IT IS SO ORDERED on this 15th day of January 2021.




                                             3
